SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For10 January, 2011 The Governor and Company of the Bank of Ireland Head Office 40 Mespil Road Dublin 4 Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): ﻿ The Governor and Company of the Bank of Ireland (Bank of Ireland) Update in relation to Bank of Ireland's EU Restructuring Plan 10 January 2011 On 22 October 2010, Bank of Ireland (the 'Bank') announced the sale of Bank of Ireland Asset Management ("BIAM") to State Street Global Advisors ("SSgA") for a cash consideration of c. €57 million subject to certain conditions. All conditions have now been satisfied and the sale has been completed, including the transfer of key personnel. The sale has generated equity tier 1 capital of c.€40 million for the Bank. The sale represents a significant milestone for the Bank in relation to the execution of its EU Restructuring Plan. Following completion of the sale, the new operation State Street Global Advisors Ireland Limited will continue to be an important provider of investment products to the Bank of Ireland Group and an important customer of Bank of Ireland Securities Services. Ends For further information, please contact: John O'Donovan Group Chief Financial Officer +353 (0) 76 623 4703 Andrew Keating Director of Group Finance +353 (0) 1 637 8141 Dan Loughrey Head of Group Communications +353 (0) 76 623 4770 Tony Joyce Head of Group Investor Relations +353 (0) 76 623 4729 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. The Governor and Company of the Bank of Ireland Helen Nolan Group Secretary Date:10 January, 2011
